Citation Nr: 0720643	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, B.H. and J.H.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from January to July 
1972; he was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 administrative decision 
by the RO in Muskogee, Oklahoma, which denied the appellant's 
claim to nonservice connected pension benefits based on his 
other than honorable discharge. 

The appellant testified before the undersigned at an August 
2006 videoconference hearing.  A transcript has been 
associated with the file.


FINDINGS OF FACT

1.  The appellant served from January 6, 1972, to July 7, 
1972, with two periods of absence without official leave 
(AWOL) from February 6 to February 24 and from March 4 to 
June 5, for a total of 113 days AWOL with 2 months and 12 
days service, receiving a discharge under other than 
honorable conditions (UOTHC).

2.  The appellant received an upgraded discharge issued in 
May 1977, pursuant to the Department of Defense's special 
discharge review program, which was not affirmed by 
subsequent review by a discharge review board on an 
individual basis.

3.  The objective evidence of the appellant's repeated AWOL 
offenses for 113 days reflects a clear pattern of willful and 
persistent misconduct (not a minor offense).

4.  There is no evidence or argument that the appellant was 
insane at the time of the offenses which resulted in his 
UOTHC administrative separation, as insanity is defined in VA 
regulations.




CONCLUSION OF LAW

The appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA benefits.  38 
U.S.C.A. § 101(2), (18) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.12, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
VCAA applies in the instant case.

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the 
appellant's discharge operates as a bar to VA benefits and he 
did not have the requisite length of wartime service required 
under the law to be eligible for the nonservice-connected 
disability pension.  The U. S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

While the RO denied the appellant's pension claim based on 
the character of his discharge, the Board notes that this 
case may also have been denied on the basis of the 
appellant's lack of sufficient qualifying wartime service.  
In this regard the evidence of record (his DD Form 214) has 
indicated that he does not have the requisite service.  No 
amount of notice from VA can change the appellant's lack of 
qualifying service in a period of war.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.  Because it has not been established that the 
appellant had sufficient wartime service, and since there is 
no additional and pertinent information to dispute the 
appellant's service dates, further development would serve no 
useful purpose.  See 38 C.F.R. § 3.159(d)(1) (2006).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case. 
 Further development and further expending of VA's resources 
are not warranted.

II. Character Discharge

In the currently appealed administrative decision dated in 
March 2005, the RO determined that the appellant's service 
was under other than honorable conditions, and, hence, a bar 
to most VA benefits, including his claim for nonservice 
connected pension benefits.  

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2), 
101(18) (West 2002 & Supp. 2005); 38 C.F.R. § 3.12(a) (2006).  

There are two types of character of discharge bars to 
establishing entitlement to VA benefits: Statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the offenses specified is considered to have been under 
dishonorable conditions.  One of the conditions, listed at 
(4), is willful and persistent misconduct.  A discharge or 
release because of willful and persistent misconduct will be 
considered to have been issued under dishonorable conditions.  
Willful and persistent misconduct includes the discharge 
"under other than honorable conditions" (UOTHC).  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct, if service as 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).

Moreover, under 38 C.F.R. § 3.12(h) (2006), unless a 
discharge review board established under 10 U.S.C. § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 C.F.R. § 3.12 (g), an honorable 
or general discharge awarded under the Department of 
Defense's special discharge review program does not remove 
any bar to benefits imposed under 38 C.F.R. § 3.12.  38 
C.F.R. § 3.12(h) (2006).

Turning to the relevant evidence in this matter, records from 
the service department show that the appellant was inducted 
for a period of two years of active duty, which commenced in 
January 1972.  He was discharged in July 1972, under 
conditions other than honorable.  Subsequently, in May 1977, 
pursuant to the Department of Defense's (DOD's) special 
discharge review program effective April 5, 1977, the 
discharge was upgraded to under honorable conditions.  He 
contends that his DOD discharge upgrade should be recognized 
by VA.

This discharge was granted pursuant to temporarily revised 
standards for upgrading other than honorable discharges from 
service during the Vietnam era.  However, in October 1977, 
Congress enacted legislation for the purpose of denying 
entitlement to veterans benefits to individuals whose 
discharge upgrades were based solely on the more relaxed 
criteria, so that these individuals would not be provided any 
"unique or special advantages" over other former 
servicemen.  Pub. L. No. 95-126, 91 Stat. 1106 (1977).  To 
carry out the "spirit and intent" of the law, the statute 
required that a discharge review board, established under 10 
U.S.C.A. § 1553, review the SDRP upgrades on a case-by- case 
basis, under uniform standards historically consistent with 
criteria for determining honorable service.  Id.  If the 
upgrade is not warranted under these generally applicable 
standards, it has no effect, for purposes of establishing 
entitlement to VA benefits.  38 U.S.C.A. § 5303(e); 38 C.F.R. 
§ 3.12(h).

In July 1978, the appellant's discharge was again reviewed; 
the reviewing board "voted unanimously not to affirm the 
[appellant's] discharge under Uniform Standards."  When read 
in the context of the original, other than honorable 
discharge, the effect of this correction is to reinstate the 
other than honorable discharge, for VA purposes.

Thus, the appellant's upgraded discharge was not affirmed by 
the discharge review board.  The appellant's discharge is, 
for VA purposes, UOTHC.  

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (2006).  An "other than honorable" discharge is 
not necessarily tantamount to a "dishonorable" discharge; 
however, regulations provide that a discharge or release for 
certain offenses is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d) (2006).

A discharge from military service because of willful and 
persistent misconduct, including a UOTHC discharge, is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4) (2006).  A discharge because of a 
minor offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.

The record shows that the while the appellant was enlisted 
from January to July 1972, he had periods of absence without 
official leave (AWOL) amounting to 113 days.  The appellant 
contends that his AWOL periods should not be a bar to 
benefits because he left his duty station to be with his 
father, then terminally ill.  The record shows that the 
appellant was AWOL from February 6 to February 24 and from 
March 4 to June 5.  He did not complete basic training.

In Copper v. Brown, the Court of Appeals for Veterans Claims 
found that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Copper v. Brown, 6 Vet. App. 450, 453 (1994).  
Similarly, in Winter v. Principi, the Court affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  Winter v. Principi, 4 Vet. 
App. 29 (1993).  While the Board sympathizes with the 
appellant's concern for his father, the appellant received an 
Article 15 after his first period AWOL, and should have known 
that his absence was not acceptable.  The appellant proceeded 
to go AWOL for a second, longer time.  In light of these 
facts and the above holdings, and as the appellant's first 
period of AWOL began when the appellant had completed only 31 
days of active service, and continued for 18 days, and his 
second period AWOL began on March 4 and lasted for 82 days, 
the Board finds that the appellant's conduct was indeed 
willful and persistent misconduct.

If it is established that, at the time of the commission of 
an offense leading to a person's court-martial, discharge, or 
resignation, that person was insane, such person shall not be 
precluded from benefits under laws administered based on the 
period of service from which such person was separated.  See 
38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) 
(2006).  There is no evidence to show, and the appellant does 
not contend, that he was insane at the time of his offenses.  

The weight of the evidence is against the claim; thus, the 
appellant has failed to establish, by a preponderance of the 
evidence, that he is a "veteran" (with a qualifying 
discharge), and the reasonable doubt doctrine is not for 
application.  See Holmes, Aguilar, supra.

The Board also notes that the appellant would not have 
succeeded in his claim, even if the Board had accepted his 
argument regarding his discharge.  Pension is provided for a 
veteran with honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service- connected 
disability) who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
appellant's willful misconduct and who meets certain annual 
income limitation requirements.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).

The Vietnam era is considered a period of war under the law.  
38 U.S.C.A. § 101(11).  The Vietnam era is defined as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.2(f).  In all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 
3.2(f).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

In this case, the appellant has only 2 months, 12 days of 
qualifying service.  Specifically, the DD Form 214 shows that 
he served on active duty from January 6, 1975 to July 7, 
1975, with 113 days AWOL.  The DD Form 214 states that the 
appellant had only 2 months, 12 days service following 
deduction of the AWOL periods.  

The Board recognizes that the appellant's period of active 
service was during a period of war, which is the Vietnam Era.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  However, he 
failed to complete 90 days of active service.  The record 
does not reflect that he was discharged or released for a 
service-connected disability.  The Board thus finds that the 
appellant's service therefore does not meet the threshold 
requirements for eligibility for VA pension benefits and his 
claim must be denied as a matter of law.  See Sabonis, supra.


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


